Schmuck, J.
Defendant moves pursuant to subdivision 8 of rule 107 of the Rules of Civil Practice for a dismissal of the complaint herein, which seeks specific performance of an alleged oral agreement to lease real property for a term of three years. There is no writing signed by the lessor or his lawful agent other than a receipt given to plaintiff upon payment of the sum of eighty dollars as a security deposit while negotiations were being carried on regarding the proposed lease, and which lacks any expression regarding the consideration. The memorandum being insufficient to meet the requirements of sections 242 and 259 of the Real Property Law, and the alleged contract, in consequence, being unenforcible. the motion to dismiss the complaint is granted, and the clerk is directed to enter judgment accordingly.